Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Ghazi Petrol d/b/a BP,
Respondent.

Docket No. C-14-528
FDA Docket No. FDA-2014-H-0062

Decision No. CR3185

Date: April 1, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the
Departmental Appeals Board, Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. CTP seeks to impose civil
money penalties under the Federal Food, Drug, and Cosmetic Act (Act) and the Act’s
implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment that sells
tobacco products and is located at 1309 North 25th Avenue, Melrose Park, Illinois 60160.
Complaint § 3. CTP conducted two inspections of the establishment. Complaint § 9.
During an inspection, an FDA-commissioned inspector observed that:

[A] person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes on April 25, 2013, at approximately 3:33 PM; and... the
minor’s identification was not verified before the sale, as detailed above, on April
25, 2013, at approximately 3:33 PM.

Complaint § 10.

On May 9, 2013, CTP issued a warning letter to Respondent specifying the violations that
the inspector observed. The letter warned Respondent that if it failed to correct the
violations, civil money penalties could be imposed on it and that it was Respondent’s
responsibility to ensure compliance with the law. Complaint § 10.

Ali Khan, owner and manager of BP, responded to the warning letter on Respondent’s
behalf in a May 24, 2013 telephone call. “Mr. Khan stated that all employees were
retrained to follow the existing store policy, which requires the carding of every tobacco
purchaser [who] appear[s] to be under the age of 27 and not selling tobacco products to
persons under the age of 18.” Complaint § 11.

During a subsequent inspection, FDA-commissioned inspectors documented the
following at Respondent’s establishment:

[A] person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes on September 10, 2013, at approximately

2:01 PM; and... the minor’s identification was not verified before the sale, as
detailed above, on September 10, 2013, at approximately 2:01 PM.

Complaint § 1.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on February 4, 2014, via United Parcel Service (UPS). The UPS delivery
confirmation document indicates that an individual with the surname of “Kahn” signed
for the Complaint. CTP charged Respondent with violating 21 C.F.R. § 1140.14(a) (sale
of tobacco products to a minor) and 21 C.F.R. § 1140.14(b)(1) (failure to verify the age
of a person purchasing tobacco products by means of photographic identification
containing the bearer’s date of birth). Complaint §§ 1, 10. CTP asked the CRD to
impose a $500 civil money penalty based on three alleged violations of the regulations in
a 24-month period. Complaint § 13.

The Complaint provided detailed instructions related to filing an answer and requesting
an extension of time to file an answer. Complaint J 14-18, 20-22. The Complaint stated
3

that failure to file an answer could result in the imposition of a civil money penalty
against Respondent. Complaint § 19. Further, after CTP filed the Complaint, CRD sent
Respondent an Initial Order informing Respondent of the requirement to file an answer to
avoid a default judgment. CRD sent a form answer along with the Initial Order that
Respondent could fill out and file with CRD. Respondent neither filed an answer nor
requested an extension of time within the 30-day time period prescribed in 21 C.F.R.

§ 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that:

[T]he presiding officer shall assume the facts alleged in the complaint to be
true, and, if such facts establish liability under the relevant statute, the
presiding officer shall issue an initial decision within 30 days of the time
the answer was due, imposing:

(1) The maximum amount of penalties provided for by law for the

violations alleged; or

(2) The amount asked for in the complaint, whichever amount is smaller.

21 C.F.R. § 17.11(a). Further, a failure to file a timely answer means that “the
respondent waives any right to a hearing and to contest the amount of the penalties and
assessments” imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C.F.R. §§ 1140.1(b), 1140.14. Lalso find that CTP’s request to impose a $500 civil
money penalty is permissible. See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $500.
This initial decision becomes final and binding upon both parties 30 days after the date of
its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

